DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant’s amendments to claim 1 filed 10/20/2021 has been entered. Claims 1-7 and 9-22 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-22 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinnott (U.S. PGPUB 2007/0190209) in view of von der Osten et al (1989, Biotechnology Letters, 11(1): 11-16), Bhalla et al (2009, Microorganisms for food and feed, 1-63), Paknikar et al (2003, Indian Journal of Biotechnology, 2: 426-443), Bortz et al (U.S. PGPUB 2006/0134227) and Znad et al (2004, Process Biochemistry, 39: 1341–1345).
Regarding claims 1 and 12-13, Sinnott teaches a making a nutritional plant-derived mineral supplement comprising 12 mg/g (12000 mg/kg) of iron (see paragraph [0072]).  Regarding claim 1, Sinnott teaches plant tissue biomasses for use as nutritional supplements can be made by growing the plant in a metal rich environment to increase the amount of metal in the plant biomass used for the supplement (see paragraph [0053]). Regarding claims 14-16, 
Sinnott does not teach the biomass is a fungal biomass from Aspergillus niger or Aspergillus oryzae on an agricultural by-product or a food processing by-product (claims 1 and 5-7). Sinnott does not teach the methods of fermenting the fungal biomass (claims 1 and 17-22). Sinnott does not teach including ferrous sulfate, ferrous fumarate, ferrous citrate, ferrous gluconate, ferric ammoniums citrate, ferrous citrate, or EDTA iron in the composition (claims 1 and 9). Sinnott does not teach the amount of iron in the culture (claims 1-4) or the source of the biomass (claims 5-7). Sinnott does not teach the amount of zinc is from 20 to 20000 mg/kg (claim 16). Sinnott does not teach drying the biomass at a temperature lower than 90 (claim 11).
Regarding claims 1-4, von der Osten teaches when growing microorganisms in culture to take up iron for the culture media that concentrations of iron sulfate can be between 500 and 2000 mg/L (see page 11). Regarding claims 1, 5-7  and 9, von der Osten teaches including ferrous sulfate can have a synergistic effect on the growth rate, and that the culture medium also included sugar in the liquid (sugar in liquid reads on a syrup in which concentrated corn would be soluble) (see pages 11-12). 
Regarding claim 1, Bhalla teaches fungi have 20-30% dry matter as a crude protein and thus serve as an ideal food (see page 23). Regarding claim 1, Bhalla teaches fungi that are useful for the production of food products include both Aspergillus niger and Aspergillus oryzae (see Tables 8 and 10). Regarding claim 1, Bhalla teaches making food products from fungi 
Regarding claim 1, Paknikar teaches Aspergillus can be grown as part of a biomass where it can take up metals from its environment (see col. 2 on page 427 and Table 1).  
Bortz is directed to nutritional dietary iron supplement compositions (see paragraph [0001]). Regarding claims 1 and 9, Bortz teaches the iron in the supplement compositions can include ferrous sulfate, ferrous fumarate, ferrous citrate, ferrous gluconate, ferric ammoniums citrate, ferrous citrate, or EDTA iron (see paragraph [0025]). 
Regarding claims 1 and 17-22, Znad teaches methods of culturing Aspergillus comprising fermenting in an agitated fermentation vessel for more than 48 hours at 30 Celsius, and Znad teaches that past the 46 hour time point the Aspergillus transitions to a non-growth phase (see page 1342).
A person of ordinary skill in the art would have had a reasonable expectation of success in using Aspergillus niger or oryzae as Sinnott’s organism to produce a metal containing nutrient supplement because Bhalla teaches Aspergillus is useful in making nutritional compositions. The skilled artisan would have been motivated to use Aspergillus niger or oryzae as Sinnott’s organism to make a metal containing nutrient supplement because Sinnott teaches metals can be added by growing a biomass to incorporate metals, and Paknikar teaches Aspergillus can be grown as part of a biomass where it can take up metals from its environment.
A person of ordinary skill in the art would have had a reasonable expectation of success culturing the Aspergillus niger or oryzae in Sinnott’s method of making a metal containing nutrient supplement with between 500 and 2000 mg/L iron and syrup or corn products because von der Osten teaches this level of iron can be used in method requiring iron uptake and both Aspergillus niger or oryzae in Sinnott’s method of making a metal containing nutrient supplement with between 500 and 2000 mg/L iron and syrup or corn products because the references teach they are useful as part of a biomass where organisms are cultured and can take up metals from its environment.
A person of ordinary skill in the art would have had a reasonable expectation of success in including ferrous sulfate, ferrous fumarate, ferrous citrate, ferrous gluconate, ferric ammoniums citrate, ferrous citrate, or EDTA iron with the iron when making Sinnott’s metal containing nutrient supplement because Bortz teaches the iron in the supplement compositions can include ferrous sulfate, ferrous fumarate, ferrous citrate, ferrous gluconate, ferric ammoniums citrate, ferrous citrate, or EDTA iron. The skilled artisan would have been motivated to include any of these components with the iron in Sinnott’s method of making a metal containing nutrient supplement because Bortz specifically teaches they are useful in nutritional dietary iron supplement compositions and von der Osten teaches including ferrous sulfate can have a synergistic effect on the growth rate of organisms cultured to take up metals.
A person of ordinary skill in the art would have had a reasonable expectation of success culturing the Aspergillus in Sinnott’s method using Znad’s fermentation system because Znad teaches that the fermentation system is useful for culturing Aspergillus. The skilled artisan would have been motivated to culture the Aspergillus in Sinnott’s method using Znad’s fermentation system because Znad teaches that the fermentation system is useful for culturing Aspergillus.
The selection of the amount of zinc in the composition would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that the amounts of metals can be adjusted to fit the particular profile needed by the subject (see above, and Sinnott at paragraph [0022]). A holding of obviousness over the cited claims is therefore clearly required.
.
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Applicant summarizes Example 1, a comparison of iron levels in several foods, and Example 2 which illustrates that Aspergillus oryzae could use both ferric sulfate and ferrous sulfate inorganic salts and uptake both of them until the doses of iron reached over 1000 mg (Fe)/L. Applicant alleges that it was not predicted in the art that these iron salts could result in iron content in fungal biomass close to or over 20,000 mg/kg (pointing again to Example 2). However, the claims are not directed to a biomass with over 20,000 mg/kg, but rather a method of making a nutritional supplement from a biomass with at least 2,000 mg/kg iron (independent claim 1 and dependent claims 12-13). As stated in the above rejection the primary reference Sinnott teaches plant tissue biomasses for use as nutritional supplements can be made by growing the plant in a metal rich environment, to increase the amount of metal in the plant biomass used for the supplement, and Sinnott teaches a making a nutritional plant-derived mineral supplement comprising 12 mg/g (12000 mg/kg) of iron.
Applicant highlights the general utility of the product made in the claimed method which applicant also demonstrates in Example 3. The examiner is not disputing the utility of the product made in the claimed method.
Applicant’s final argument centers on applicant’s position that it would have been predicted that using high levels of iron would be cytotoxic to the fungi in the biomass, and therefore that there is not a reasonable expectation of success in combining the references. To support this position, applicant cites to Exhibits 1 – 4.
Exhibit 1 is a review article from 1993 that is cited for providing a general review of mechanisms of interactions of toxic of metals to fungi. Applicant does not point to any specific Aspergillus specifically.
Exhibit 2 is a review article from 2003 that is cited for providing a general review of mechanisms of iron uptake in fungi and mechanisms of tolerance. Applicant highlights a portion of this publication for teaching that fungi rely on redox cycling to enhance iron bio-availability and reduce iron cytotoxicity using multiple pathways to maintain homeostasis. No levels that are known to result in cytotoxicity are discussed. 
Exhibit 3 is a research article from 2014 that is cited for teaching that yeast can only grow in media containing up to 600 micrograms iron per milliliter of media. Applicant should note that this is 6 time higher than the concentration of iron in the culture media of independent claim 1. In other words, this reference only supports that fungi can grow in the concentration of iron in the independent claim.
Exhibit 4 is a research article from 2013 that is cited for teaching that the mechanisms of iron uptake is different between bacteria and fungi. No levels that are known to result in cytotoxicity are discussed. 
Applicant summarizes the teachings of the individual references, noting that Sinnott biomass uses plant seedling, von der Osten’s teachings relate to bacterial species, and concludes based on this and Exhibits 1 – 4 that there is not a reasonable expectation of success to use the fungi Aspergillus in Sinnott’s method because high levels of iron would be predicted to be cytotoxic. However, even if the applicant had made a case that iron at specific concentrations was thought to be cytotoxic, which the applicant has not done, this would not be persuasive as the claims are not limited to methods with any level of viability of the Aspergillus. Instead the claims specifically limit to the culture resulting in autolysis of the Aspergillus during the uptake of iron. Independent claim 1 states: 
Aspergillus oryzae or Aspergillus niger in the culture medium in the fermentation vessel for 48 to 72 hours or until cell autolysis begins to accumulate iron in the filamentous fungi in organic form”.
As the underlined portion indicates, the claim specifically limits to the autolysis of the fungi to accumulate the iron. Therefore applicant’s arguments that it was predicted in the art that Aspergillus could uptake the claimed levels of iron without cytotoxicity are not persuasive as the method specifically limits to autolysis of the cells in culture.
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653